In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00052-CV
        ______________________________


       NATEX CORPORATION, D/B/A
 NATEX CORPORATION ARCHITECTS, Appellant

                          V.

PARIS INDEPENDENT SCHOOL DISTRICT, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 77428




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Moseley
                                            OPINION

       This is an interlocutory appeal by Natex Corporation, d/b/a Natex Corporation Architects

(Natex), a defendant architectural firm, of a denial of a motion to dismiss the suit brought against it

by Paris Independent School District (PISD). Natex maintains that dismissal is required because

PISD failed to file a certificate of merit pursuant to Section 150.002 of the Texas Civil Practice and

Remedies Code when suit was initially filed against it. For the reasons set forth within, we affirm

the trial court‘s judgment.

I.     FACTUAL AND PROCEDURAL HISTORY

       In June 2007, PISD and Natex entered into eight separate American Institute of Architects

form contracts for architectural design services related to renovations of certain school buildings in

the district and for the construction of a new athletic stadium, there being separate contracts

prepared for each of the seven buildings and the new stadium. The contracts specified the

financial parameters of the work to be done, clarified the overall budgets in dollar amounts, and set

forth the obligations of the parties, but left the time parameters of the contracts to be determined at

a later date. Under the contracts, Natex was to provide ―Schematic Design Documents based on

the mutually agreed-upon program, schedule, and budget for the Cost of the Work.‖

       After the passage of about a year, PISD called Natex to inquire about an ―exit strategy‖

from the relationship because it believed that the architectural work under the contract was not

being completed in a timely manner and ―time [wa]s of the essence.‖ Natex responded by



                                                  2
sending the district invoices for work it alleged that it had completed. A few days later, the PISD

Board of Trustees resolved to terminate the agreements for what it deemed as Natex‘s breach of

the contracts. PISD gave written notice to Natex that termination was due to failure to provide

―schematic design development documents for approval,‖ failure to ―provide a schedule for any of

the projects except the high school project,‖ failure to ―complete any of its work in accordance

with the schedule,‖ and for requests for ―payment to which it is not entitled.‖

       PISD filed a suit against Natex, alleging that Natex had breached the contracts, asking the

trial court for a declaration of the parties‘ rights, and seeking recovery of sums already paid. The

original petition alleged that Natex failed to timely provide them with necessary documents to

allow the district to timely bid the project, causing them to suffer increased costs of labor and

material. When Natex ―finally did produce some ‗construction documents,‘ they were so out of

touch with Plaintiff‘s budget for the project that the documents that were produced were

unusable.‖ PISD claimed Natex ―failed to perform any substantial work pursuant to any of these

contracts‖ despite having ―been paid in excess of seven hundred thousand dollars for its work on

the high school and stadium projects.‖ The petition complained that Natex had ―requested

additional sums of money in excess of that which it is due under the Agreement[s].‖ PISD further

prayed the trial court to enter a declaration of rights of the parties under the contracts, reasonable

attorney‘s fees, and consequential damages for increased costs of construction due to the breach.




                                                  3
       Natex answered the suit, claiming that delays were attributable to PISD‘s failure to acquire

lands for the projects in a timely manner and that PISD had also made demands of the designs

which, if incorporated, would exceed the budget. Natex also filed a counterclaim for breach of

contract for nonpayment of fees ―currently due and owing by the District to Natex [in the] amount

[of] $1,018,800.48 plus pre-judgment interest.‖

       After the parties had conducted discovery for several months, PISD filed an amended

petition adding claims of negligence, negligent misrepresentation, breach of fiduciary duty, and

money had and received. In this amended petition, PISD claimed that Natex was negligent

because it

       failed to perform its duties with reasonable care, technical skill, ability, and
       diligence when it failed to timely coordinate a design team and employ professional
       engineers for the Projects, when it submitted billings to PISD that was not
       supported by actual work performed on the Projects, and when it failed to
       communicate with PISD as is required to maintain an adequate progression of the
       work required on the Projects.

―Natex negligently represented that it could design the drawings and plans and specifications for

the Projects with reasonable care, technical skill, ability, and diligence ordinarily required of

Architects. It further negligently represented through billing invoices that it performed certain

work on the Projects, when in fact, it had not.‖ PISD alleged further that Natex had breached a

fiduciary duty and had received money ―for work that it did not perform on the Projects and for

alleged ‗construction documents‘ that are useless to PISD and interest on those amounts.‖ To its




                                                  4
amended petition, PISD attached the affidavit of Bruce Weir, ―licensed Architect in the States [sic]

of Texas.‖

       Weir‘s supporting affidavit recited the usual predicatory statements of age and mental

competency and then stated, ―I am currently a practicing architect in good standing. I have over

28 years of experience in the design/construction industry and have been a licensed practicing

architect since 1990.‖ Weir‘s affidavit opined that after having reviewed several documents

itemized in his affidavit, he had concluded that the documents ―indicate[d] that Natex failed to

timely coordinate a design team and employ engineering professions [sic] for the Projects.

Further, Natex failed to perform any of its duties for improvements to Travis Junior High School,

Paris High School Renovations, Justiss Elementary School, Givens Elementary School, Crockett

Elementary School, and the New Paris Athletic Stadium.‖ His affidavit recited that he had

deduced that Natex‘s failures to timely coordinate a design team and employ engineering

professionals ―[wa]s a departure from the reasonable care, technical skill, ability, and diligence

required of Architects in the same or similar circumstances and constitutes negligence,‖ and that

the ―billing to PISD that was not supported by the actual work that was performed‖ and that its

failure to communicate with PISD was also a departure from the standard of care.

       Natex filed a motion to dismiss the suit based on Section 150.002 of the Texas Civil

Practice and Remedies Code because when PISD filed its ―Original Petition[,] the District failed to

contemporaneously file a Certificate of Merit as required by the statute.‖ Alternatively, Natex



                                                 5
argued that although ―Plaintiff‘s First Amended Petition did attach an affidavit,‖ ―that affidavit did

not purport to serve as a certificate of merit, and it did not meet the specific requirements‖ of the

statute. The trial court denied Natex‘s motion to dismiss. Natex reasserts these arguments on

appeal to support its complaint that the trial court erred in failing to dismiss PISD‘s suit.1

II.      ANALYSIS

         A.       Standard of Review

         An order granting or denying a motion to dismiss made pursuant to Chapter 150 of the

Texas Civil Practice and Remedies Code is immediately appealable as an interlocutory order.

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(e)2; Benchmark Eng’g Corp. v. Sam Houston Race

Park, 316 S.W.3d 41, 44 (Tex. App.––Houston [14th Dist.] 2010, no pet.). This Court reviews

the denial of a defendant‘s motion to dismiss pursuant to Section 150.002 under an abuse of

discretion standard. Benchmark Eng’g, 316 S.W.3d at 44; Landreth v. Las Brisas Counsel of

Co-Owners, Inc., 285 S.W.3d 492, 496 (Tex. App.––Corpus Christi 2009, no pet.);

Criterium-Farrell Eng’rs v. Owens, 248 S.W.3d 395, 397 (Tex. App.––Beaumont 2008, no pet.);

see also Palladian Bldg. Co. v. Nortex Found. Designs, Inc., 165 S.W.3d 430, 433 (Tex.


1
 PISD claimed that Natex waived its motion to dismiss. Because of the nature of the disposition of this case, we need
not discuss this point of error.
2
 Chapter 150 of the Texas Civil Practice and Remedies Code as modified by the 79th Texas Legislature is the version
applicable to this case. See Act of May 12, 2005, 79th Leg., R.S., ch. 189, § 12, 2005 Tex. Gen. Laws 348 (amended
2009) (current version at TEX. CIV. PRAC. & REM. CODE ANN. §§ 150.001–.003 (Vernon Supp. 2010)); Act of May 18,
2005, 79th Leg., R.S., ch. 208, §§ 2, 4–5, 2005 Tex. Gen. Laws 369, 369–70 (amended 2009) (current version at TEX.
CIV. PRAC. & REM. CODE ANN. §§ 150.001–.003). All reference in this opinion will be to the prior version of
150.002.

                                                         6
App.––Fort Worth 2005, no pet.); Gomez v. STFG, Inc., No. 04-07-00223-CV, 2007 WL 2846419,

at *1 (Tex. App.––San Antonio Oct. 3, 2007, no pet.) (mem. op.). An abuse of discretion occurs

when the trial court acts in an unreasonable and arbitrary manner or without reference to any

guiding rules or principles. Palladian, 165 S.W.3d at 433 (citing Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985)). Merely because a trial court may decide a

matter within its discretion in a different manner than an appellate court does not demonstrate an

abuse of discretion. Id. However, a clear failure by the trial court to analyze or apply the law

correctly also constitutes an abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992).

         Natex made no request for findings of fact or conclusions of law. We presume the trial

court‘s judgment implies all necessary findings of fact to support its ruling, and will sustain it on

any reasonable theory that is consistent with the evidence and the applicable law, considering only

the evidence favorable to the decision. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990);

Jones v. Smith, 157 S.W.3d 517, 520 n.3 (Tex. App.—Texarkana 2005, pet. denied).

         B.     The Statute

         Section 150.002 of the Texas Civil Practice and Remedies Code provides:

                  (a)    In any action . . . for damages arising out of the provision of
         professional services by a licensed or registered professional, the plaintiff shall be
         required to file with the complaint an affidavit of a third-party licensed architect
         . . . competent to testify, holding the same professional license as, and practicing in
         the same area of practice as the defendant, which affidavit shall set forth
         specifically at least one negligent act, error, or omission claimed to exist and the


                                                   7
       factual basis for each such claim. The third-party . . . licensed architect shall be
       licensed in this state and actively engaged in the practice of . . . engineering.

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002. ―Chapter 150 may have been enacted to limit

actions against architects and engineers by ensuring that there is some basis for the lawsuit.‖

Landreth, 285 S.W.3d at 496; Owens, 248 S.W.3d at 399. But see Benchmark Eng’g, 316 S.W.3d

at 45–46) (disagreeing with Owens and holding certificate of merit need not incorporate or refer to

a standard of care).

       C.      Section 150.002 Does Not Apply to PISD’s Original Petition

       Natex contends that Section 150.002 applied to PISD‘s original petition because the

district‘s claims arose out of the provision of professional services. It focuses its argument on the

claim in PISD‘s original petition that Natex‘s designs were ―untimely‖ and ―unusable.‖ Natex

urges the Court to look at that underlying basis of the claims alleged in the original petition to

determine if PISD‘s ―contract claim could be considered a mis-cast negligence claim.‖

       As noted in Ashkar Engineering Corp. v. Gulf Chemical & Metallurgical Corp.:

       Section 150.002(a) states that it applies ―in any action for damages arising out of
       the provision of professional services by a design professional.‖ This language
       suggests that the intent of Section 150.002 is that it apply broadly and that it is not
       restricted to any specific cause of action. Other language in subsection (a) provides,
       however, that, in the affidavit, the expert is required to have ―set forth specifically
       at least one negligent act, error, or omission claimed to exist and the factual basis
       for such claim . . . .‖ This language suggests that Section 150.002 is intended only
       to apply to negligence claims.




                                                 8
No. 01-09-00855-CV, 2010 WL 376076, at *4 (Tex. App.––Houston [1st Dist.] Feb. 4, 2010, no

pet.) (mem. op.).

        Every word of a statute must be presumed to have been used for a purpose, and every word

excluded from a statute must also be presumed to have been excluded for a purpose. Landreth,
285 S.W.3d at 497. Keeping this rule in mind, along with other rules of statutory construction,3

Texas courts have decided that Section 150.002 applies only to negligence or claims based on

negligent acts. ―When the plaintiff does not claim a negligent act, error or omission exists, and is

not required to make such an allegation as an element of its cause of action, a certificate of merit is

not required . . . .‖ Kniestedt v. Sw. Sound & Elecs., Inc., 281 S.W.3d 452, 455 (Tex. App.––San

Antonio 2007, no pet.). ―To require such an affidavit outside the context of a negligence cause of

action would require an affidavit that had no relevance to the suit and would render the statute

meaningless.‖        Parker County Veterinary Clinic, Inc. v. GSBS Batenhorst, Inc., No.

2-08-380-CV, 2009 WL 3938051, at *3 (Tex. App.––Fort Worth Nov. 19, 2009, no pet.) (mem.

op.); Curtis & Windham Architects, Inc. v. Williams, 315 S.W.3d 102, 108 (Tex. App.––Houston

[1st Dist.] 2010, no pet.). Even Landreth, Natex‘s most-cited case, reiterated the rule that ―[i]f a

plaintiff was not claiming a negligent act, error or omission, a certificate of merit is not required.‖

3
 Statutory construction is a question of law we review de novo. Benchmark Eng’g, 316 S.W.3d at 44–45 (citing
Consol. Reinforcement, L.P. v. Carothers Exec. Homes, Ltd., 271 S.W.3d 887, 891 (Tex. App.––Austin 2008, no pet.).
We construe statutory language to ascertain and effectuate legislative intent, and we consider the plain and common
meaning of each word in the statute. Tex. Mut. Ins. Co. v. Sonic Sys. Int’l, Inc., 214 S.W.3d 469, 476 (Tex.
App.––Houston [14th Dist.] 2006, pet. denied). We also view statutory terms in context and give them full effect.
Id. We presume every word of a statute was used for a purpose, and every word excluded from a statute was excluded
for a purpose. Cameron v. Terrell & Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981); Eastland v. Eastland, 273
S.W.3d 815, 821 (Tex. App.––Houston [14th Dist.] 2008, no pet.).

                                                        9
Parker County, 2009 WL 3938051, at *3 (citing Gomez v. STFG, Inc., No. 04-07-00223-CV, 2007
WL 2846419, at *2 (Tex. App.––San Antonio Oct. 3, 2007, no pet.) (mem. op.) (holding Chapter

150 does not apply to breach of contract and breach of fiduciary duty claims); Consol.

Reinforcement, 271 S.W.3d at 893. We conclude, as did our sister courts, that the applicable

version of Section 150.002 applies only to negligence claims and not to claims based on contract.

       We now analyze Natex‘s argument that PISD‘s original breach of contract and declaratory

judgment action was really an artfully pled negligence claim, despite its base in contract.

―Because we are not bound by the labels used by the parties, we look to [PISD‘s] pleadings and

determine for ourselves what claim‖ it asserted. Ashkar Eng’g, 2010 WL 376076, at *7. To

distinguish between tort and contract claims, we consider the source of the duty owed and the

nature of the remedy sought. Parker County, 2009 WL 3938051, at *3 (citing Formosa Plastics

Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 45 (Tex. 1998)). If PISD‘s

causes of action in the original petition arose only from a violation of a duty imposed by law, the

cause of action sounds in tort. Id. If the causes of action arose from a duty imposed by a

contract, the cause of action is for breach of contract. Id. A contractual relationship between the

parties may create duties under both contract and tort law, and ―[t]he acts of a party may breach

duties in tort or contract alone or simultaneously in both.‖ Id. The nature of the remedy is

instructive on the issue. Id. at *4. ―When the only loss or damage is to the subject matter of the

contract, the plaintiff‘s action is ordinarily on the contract.‖ Id.



                                                  10
       Natex relies heavily on Ashkar Engineering and Parker County. The court in Ashkar

examined claims in the plaintiff‘s petition that the engineer failed to adequately plan, progress, or

complete engineering services, and concluded that the breach of contract claims in the plaintiff‘s

petition mirrored negligence claims. Ashkar Eng’g, 2010 WL 376076, at *10. In so deciding, it

relied on a key distinguishing fact. The Ashkar court clarified ―the parties before us do not have a

written contract. GCMC does not direct us to any specific provision of a contract giving rise to

any specific duties by Ashkar to adequately design, engineer, test, or oversee the construction of

the expansion joint.‖ Id. Natex complains that the original petition did not refer ―to any specific

provision of a contract giving rise to any specific duties‖; rather, PISD‘s petition was based on

―untimely‖ and ―unusable‖ construction documents. PISD complained that the documents were

untimely produced and ―unusable‖ because the documents produced ―were so out of touch‖ with

the available budget for the construction that they could not be accommodated for use by PISD.

Provisions in the contracts clearly required Natex to ―provide Schematic Design Documents based

on the mutually agreed-upon program, schedule, and budget for the Cost of the Work,‖ identified

numerically in each contract. Failure to mention these specific provisions of the contracts in the

original petition does not deny their existence since the written contracts were attached to the

petition, and it is clear that the source of the duty giving rise to PISD‘s suit was derived from the

responsibilities springing from those contracts. Furthermore, Ashkar Engineering looked to the

nature of the remedy sought, and further stated, ―Further, GCMC generally seeks damages for



                                                 11
repairs and remediation, and not economic loss related directly to the subject of the contract . . . .

This suggests that GCMC‘s claims do not sound in contract.‖                   Id.   Here, PISD sought

consequential damages and attorney‘s fees recoverable in a contract dispute in its original petition,

not damages in tort.

        In its reasoning, Ashkar Engineering consistently referred to Parker County. In that case,

just as in this case, it was the written contract that ―gave rise to a duty,‖ and ―it is the breach of this

duty that Appellants complain[ed] about.‖ Parker County, 2009 WL 3938051, at *4. Parker

County noted that the petition sought consequential damages, concluded the basis for the petition

was breach of contract, and concluded that Section 150.002 did not apply. In so doing, it rejected

the precise notion Natex advances, i.e., that the statute should apply merely because this is a suit

against an architecture professional. Id. at *4–5.

        PISD and Natex had written contracts, and, as explained above, the source of the duties

referenced in the original petition stem from the contracts. The original petition sought a

declaration of rights under the contracts and consequential damages for the breach of those

contracts. Breach of contract and declaratory judgment actions do not require that they be

supported by the certificate of merit affidavit mandated by Section 150.002. Curtis & Windham

Architects, 315 S.W.3d at 108 (action for declaratory judgment did not require certificate of merit

since it did not implicate a negligent act, error, or omission); Parker County, 2009 WL 3938051, at

*5. Thus, we conclude PISD‘s claims in the original petition were based in contract. As such,



                                                    12
they were not required to contemporaneously file a certificate of merit. We overrule Natex‘s first

point of error.4

         D.        Was the Affidavit of Weir on the Amended Petition Sufficient?

         Section 150.002 requires four initial criteria to be met with regard to the affiant‘s

qualifications: the affiant (1) must be a registered architect (2) who is licensed to practice in

Texas and (3) must actively be practicing (4) ―in the same area of practice as the defendant.‖ TEX.

CIV. PRAC. & REM. CODE ANN. § 150.002(a); Landreth, 285 S.W.3d at 498. In this case, Weir

stated he was a currently practicing, licensed architect in Texas in good standing, with ―over 28

years of experience in the design/construction industry.‖ There is no argument that the affidavit

fails to meet requirements one through three. Natex argues that Weir is not practicing in the same

area as Natex.

         Here, although the affidavit does not specifically state that Weir practices in the same area

as Natex, such specific and precise language is not required where the court receives ―ample

information reflecting the fact that he practices in the same area.‖ Benchmark Eng’g, 316 S.W.3d

at 49.5 Weir stated he has a ―greater degree of technical and specialized knowledge concerning


4
  Natex argues that the trial court erred in implicitly allowing PISD to cure its failure to file a certificate of merit by
allowing it to file Weir‘s affidavit with the amended petition. Because we conclude Section 150.002 did not apply to
the original petition, we reject Natex‘s argument.
5
  The statute says that ―the plaintiff shall be required to file with the complaint an affidavit of a third-party licensed
architect, . . . holding the same professional license as, and practicing in the same area of practice as the defendant,
which affidavit shall set forth specifically at least one negligent act, error, or omission claimed to exist and the factual
basis for each such claim.‖ TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(a) (emphasis added). That does not
mean that the affidavit must slavishly track the wording of the statute or that the court hearing a challenge to the
qualifications of the affiant must rely solely on the content of the affidavit. In other words, although the statute

                                                            13
the architectural discipline than the average person‖ and claimed his expertise ―related to the

specific issues in this lawsuit.‖ Yet, Natex takes the position that the fact Weir is an architect who

provides design services is not enough since Natex was hired ―to provide architecture and design

services in the specific areas of school renovations and new construction.‖ (Emphasis added.)

         To support its proposition, Natex relies on Landreth, which is distinguishable from this

case. Las Brisas filed suit against Landreth for breach of agency, breach of fiduciary duty,

negligence, negligent misrepresentation, and breach of contract. 285 S.W.3d at 494. Las Brisas

filed a certificate of merit ―[a]fter suit was filed.‖ Id. The certificate of merit did not state

whether Las Brisas‘s architect practiced in the same area of practice as Landreth. Id. During

discovery, the architect testified that while Landreth was engaged in design restoration

architecture, he had never worked as a design restoration architect. Id. at 495. The court

considered the architect‘s deposition testimony and found that the trial court erred in failing to

dismiss only the negligence claims. Id. at 500.

         In this case, we see no requirement in the law suggesting that Weir would have to practice

in the specific field of ―architectural design of educational facilities‖ in order to qualify under the

statute. 6   The Texas Occupations Code merely requires that the ―architectural plan[s] or

specification[s] for . . . a new building having construction costs exceeding $100,000,‖ or


requires the affidavit to be made only by certain qualified persons, it is not required that the affidavit set out those
qualifications.
6
  Natex argues that Weir must practice in the same area of architecture. The statute merely says Weir must be
―practicing in the same area of practice.‖ TEX. CIV. PRAC. & REM. CODE ANN. § 150.002.

                                                          14
―alteration[s] or addition[s] [to an existing building] exceeding $50,000,‖ ―is or will be used for

education‖ must be made by an architect. TEX. OCC. CODE ANN. § 1051.703 (Vernon 2004).

The Occupations Code does not differentiate between the different fields of architecture. TEX.

OCC. CODE ANN. § 1051.001(1) (Vernon Supp. 2010).               In fact, it defines ―practice of

architecture‖ to include

       a service or creative work applying the art and science of developing design
       concepts, planning for functional relationships and intended uses, and establishing
       the form, appearance, aesthetics, and construction details for the construction,
       enlargement, or alteration of a building or environs intended for human use or
       occupancy, the proper application of which requires education, training, and
       experience in those matters. The term includes:

                      (A) establishing and documenting the form, aesthetics, materials,
               and construction technology for a building, group of buildings, or environs
               intended to be constructed or altered;

                       (B) preparing, or supervising and controlling the preparation of, the
               architectural plans and specifications that include all integrated building
               systems and construction details, unless otherwise permitted under Section
               1051.606(a)(4);

                       (C) observing the construction, modification, or alteration of work
               to evaluate conformance with architectural plans and specifications
               described in Paragraph (B) for any building, group of buildings, or environs
               requiring an architect;

                      (D) programming for construction projects, including identification
               of economic, legal, and natural constraints and determination of the scope
               and spatial relationship of functional elements;

                      (E) recommending and overseeing appropriate construction project
               delivery systems;



                                                15
                       (F) consulting, investigating, and analyzing the design, form,
               aesthetics, materials, and construction technology used for the construction,
               enlargement, or alteration of a building or environs and providing expert
               opinion and testimony as necessary . . . .

TEX. OCC. CODE ANN. § 1051.001(7). This is what Natex was hired to do.

       Looking at the affidavit in the light most favorable to the court‘s ruling, we find statements

that Weir was a currently practicing architect, experienced in design and construction, with

expertise ―related to the specific issues in this lawsuit,‖ were sufficient to impress upon the judge‘s

mind that Weir was practicing in the same area of practice as Natex, who was hired to provide

design and construction architectural services. Therefore, we conclude that the trial court was

provided with sufficient information to make the factual determination that Weir practiced in the

same area of practice as Natex. The trial court did not abuse its discretion in making this factual

finding.




                                                  16
III.   CONCLUSION

       We affirm the trial court‘s judgment.




                                                    Bailey C. Moseley
                                                    Justice
Date Submitted:       October 6, 2010
Date Decided:         November 1, 2010




                                               17